 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
             CYRIL DD ORAM, JR.,                              CASE NO. 18-5996 RJB
11
                                   Plaintiff,                 ORDER DENYING
12                                                            APPLICATION TO PROCEED IN
                    v.                                        FORMA PAUPERIS
13
             LOCKHEED MARTIN, GENERAL
14           DYNAMICS CORP., DOD
             INSPECTOR GENERAL,
15
                                   Defendants.
16

17           This matter comes before the Court on Plaintiff’s Application to Proceed In Forma

18 Pauperis (“IFP”). Dkt. 1. The Court has considered the application and the remainder of the file

19 herein.

20           On November 29, 2018, Plaintiff, a pro se, filed the IFP application (Dkt. 1) and

21 proposed civil complaint (Dkt. 1-1). The proposed complaint references several federal statutes

22 and the U.S. Constitution. Dkt. 1-1. The proposed complaint alleges that the Plaintiff worked

23 for Lockheed Martin, or an affiliate, in the United Arab Emirates, and at some point filed a labor

24 dispute claim. Id. Plaintiff asserts that his employment was improperly terminated, he was

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS- 1
 1 denied certain benefits, and was forced to engage in litigation in the United Arab Emirates. Id.

 2 Plaintiff further asserts that General Dynamics Corp did nothing to transfer Plaintiff’s work visa

 3 in the United Arab Emirates and blocked his continued employment on a federal contract and on

 4 other federal contracts. Id. The Plaintiff maintains that the Department of Defense Inspector

 5 General refused to properly investigate his complaint and termination. Id. As a consequence of

 6 all the Defendants’ actions, the Plaintiff asserts that he was damaged. Id.

 7          Standard for Granting Application for IFP. The district court may permit indigent

 8 litigants to proceed in forma pauperis upon completion of a proper affidavit of indigency. See

 9 28 U.S.C. § 1915(a). However, the court has broad discretion in denying an application to

10 proceed in forma pauperis. Weller v. Dickson, 314 F.2d 598 (9th Cir. 1963), cert. denied 375

11 U.S. 845 (1963).

12          Review of the Application for IFP. In his application for IFP, the Plaintiff states that he

13 earns $4,000 a month, receives $125 over the last 12 months in disability, unemployment,

14 workers compensation, or public assistance, has no money in checking or savings accounts, but

15 does have $45,000 in a TSP retirement account. Dkt. 1. The Plaintiff states that he has $5,600 in

16 monthly expenses, which includes $1,100, loan payments of $3,100 per month, and support for

17 his children at $1,500 per month. Id.

18          Decision on Application for IFP. The Plaintiff’s application for IFP (Dkt. 1) should be

19 denied. While it appears that the Plaintiff has several financial obligations, his salary and

20 savings indicate that he has the funds to pay the filing fee. Accordingly, the Plaintiff should be

21 given until January 11, 2019 to pay the filing fee in this case. Failure to do so may result in

22 dismissal of the case without prejudice.

23

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS- 2
 1                                               ORDER

 2         Therefore, it is hereby ORDERED that:

 3             •   Plaintiff’s Application to Proceed in District Court without Prepaying Fees or

 4                 Costs (Dkt. 1) IS DENIED; and

 5             •   The Plaintiff has until January 11, 2019 to pay the filing fee in this case; failure

 6                 to pay the filing fee may result in dismissal of the case without prejudice.

 7         The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8 to any party appearing pro se at said party’s last known address.

 9         Dated this 11th day of December, 2018.

10

11
                                          A
                                          ROBERT J. BRYAN
12                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS- 3
